  Case 20-12535-BFK                     Doc 17 Filed 11/20/20 Entered 11/21/20 00:16:49                                              Desc Imaged
                                             Certificate of Notice Page 1 of 6

 Information to identify the case:
 Debtor
                   Unimex Corporation                                                          EIN 26−4838552
                   Name


 United States Bankruptcy Court Eastern District of Virginia                                   Date case filed for chapter 11 November 16,
                                                                                               2020
 Case number: 20−12535−BFK

Official Form 309F2 (For Corporations or Partnerships under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 12 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                      Unimex Corporation

  2. All other names used in the dba Maelstrom Tactical, dba Maelstrom Footwear, dba Buffer Zone
     last 8 years


  3. Address                                 21351 Gentry Dr., Suite 130
                                             Sterling, VA 20166−8511

  4. Debtor's attorney                       Steven B. Ramsdell                                          Contact phone (703) 549−5000
       Name and address                      Tyler, Bartl & Ramsdell, P.L.C.
                                             300 N. Washington St., Suite 310                            Email: sramsdell@tbrclaw.com
                                             Alexandria, VA 22314

  5. Bankruptcy trustee                      Jolene E. Wee                                               Contact phone (646) 204−0033
      Name and address                       JW Infinity Consulting, LLC                                 Email: jwee@jw−infinity.com
                                             447 Broadway 2nd Floor, #502
                                             New York, NY 10013

  6. Bankruptcy clerk's office               Location of the Bankruptcy Clerk's Office:                   Clerk of the Bankruptcy Court:
       Documents in this case may be filed 200 South Washington Street                                    William C. Redden
      at this address.                      Alexandria, VA 22314
      You may inspect all records filed in
      this case at this office or online at                                                                Court Information:
      https://pacer.uscourts.gov.                                                                          Hours open:
                                                                                                          9:00 a.m. to 4:00 p.m. Monday thru Friday

       McVCIS 24−hour case                                                                                Contact phone 703−258−1200
      information:
      Toll Free 1−866−222−8029                                                                            Date: 11/18/20

                                                                                                           For more information, see page 2 >




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                         page 1
  Case 20-12535-BFK                     Doc 17 Filed 11/20/20 Entered 11/21/20 00:16:49                                               Desc Imaged
                                             Certificate of Notice Page 2 of 6
Debtor Unimex Corporation                                                                                              Case number 20−12535−BFK


  7. Meeting of creditors                                                                                Location:
       The debtor's representative must   December 17, 2020 at 10:00 AM
      attend the meeting to be questioned                                                                For telephonic 341 creditors meeting,
      under oath.                                                                                        dial−in contact information
      Creditors may attend, but are not   The meeting may be continued or adjourned to a later
                                          date. If so, the date will be on the court docket.
                                                                                                         877−465−7076, Access Code:
      required to do so.                                                                                 7191296. For updates see,
                                                                                                         www.vaeb.uscourts.gov

  8. Proof of claim deadline                 Deadline for filing proof of claim:
                                             For all creditors (except a governmental                     1/25/21
                                             unit):
                                             For a governmental unit:                                     5/17/21
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                             can explain. For example, a secured creditor who files a proof of claim may surrender important
                                             nonmonetary rights, including the right to a jury trial.


  9. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
                                             proceeding by filing a complaint by the deadline stated
       The bankruptcy clerk's office must    below.
      receive a complaint and any
      required filing fee by the following   Deadline for filing the complaint:                           Filing deadline for dischargeability
      deadline.                                                                                           complaints: February 16, 2021


  10. Creditors with a foreign                If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
      address                                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


  11. Filing a Chapter 11                    Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
      bankruptcy case                        court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                             generally remain in possession of the property and may continue to operate the debtor's business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  12. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying thefiling fee in the bankruptcy clerk's office by the deadline.


  13. Local Rule Dismissal                   Case may be dismissed for failure to timely file lists, schedules, statements, and plan, or to attend meeting
      Warning                                of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1, and Interim Procedure 3016−1.)
                                             Trustee may at the meeting give notice of intention to abandon property burdensome or of inconsequential
                                             value or intent to sell nonexempt property that has an aggregate gross value less than $2,500. Objections
                                             thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and 6007−1.


  14. Payment of Fees for                    Exact Change Only accepted as of December 16, 2013, for payment of fees and services. Payment may be
      Alexandria Case and                    made by non−debtor's check, money order, cashier's check made payable to Clerk, U.S. Bankruptcy Court,
                                             or any authorized non−debtor's credit card.
      Adversary Filing and
      Miscellaneous Requests


  Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
  For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
  on Internet @ www.vaeb.uscourts.gov



Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                          page 2
 Case 20-12535-BFK                   Doc 17 Filed 11/20/20 Entered 11/21/20 00:16:49                  Desc Imaged
                                          Certificate of Notice Page 3 of 6


                                     UNITED STATES BANKRUPTCY COURT
                                            Eastern District of Virginia


In re:                                                       Case Number: 20−12535−BFK
                                                             Chapter 11
Unimex Corporation
dba Maelstrom Tactical, dba Maelstrom Footwear, dba
Buffer Zone

Social Security/Taxpayer ID Nos.:

26−4838552


                              Debtor(s)



                        NOTICE OF BAR DATE FOR FILING PROOFS OF CLAIM
                                   AND PROOFS OF INTEREST


NOTICE IS HEREBY GIVEN that pursuant to Local Bankruptcy Rule 3003−1 the deadline set by the
court under Federal Rule of Bankruptcy Procedure 3003(c) for filing proofs of claim and interest is
January 25, 2021 (the "Bar Date"). Claims not filed by the Bar Date with the clerk of this court will not be
allowed and will be forever barred, with the following exceptions:

1.       Governmental units shall have until May 17, 2021, to file proofs of claim.

2.       Claims and interests listed on the debtor's schedules and not listed as disputed, contingent, or
         unliquidated. (Note: a creditor who desires to rely on the schedules of creditors has the
         responsibility for determining that the claim is listed accurately.)

3.       Unsecured claims of the type specified in Federal Rule of Bankruptcy Procedure 3002(c)(3) which
         arise or become allowable as a result of a judgment if the judgment is for the recovery of money or
         property or avoids an interest in property shall be filed within 30 days after the judgment becomes
         final or the Bar Date set forth above, whichever is later.

4.       Claims of the type specified in Federal Rule of Bankruptcy Procedure 3002(c)(4) arising from the rejection of
         an executory contract or unexpired lease shall be filed within 30 days after entry of the order approving such
         rejection or the Bar Date set forth above, whichever is later.


Dated: November 18, 2020                                      FOR THE COURT:
Proof of Claim page for Chapter 11                            William C. Redden
                                                              Clerk of the Bankruptcy Court
      Case 20-12535-BFK                     Doc 17 Filed 11/20/20 Entered 11/21/20 00:16:49                                              Desc Imaged
                                                 Certificate of Notice Page 4 of 6
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 20-12535-BFK
Unimex Corporation                                                                                                     Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0422-9                                                  User: palaciosl                                                             Page 1 of 3
Date Rcvd: Nov 18, 2020                                               Form ID: 309F2                                                            Total Noticed: 66
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 20, 2020:
Recip ID                   Recipient Name and Address
db                         Unimex Corporation, 21351 Gentry Dr., Suite 130, Sterling, VA 20166-8511
aty                    +   Jack Frankel, Office of the U.S. Trustee, 1725 Duke Street, Suite 650, Alexandria, VA 22314-3489
tr                         Jolene E. Wee, JW Infinity Consulting, LLC, 447 Broadway 2nd Floor, #502, New York, NY 10013
ust                    +   John P. Fitzgerald, III, Office of the U.S. Trustee - Region 4, 1725 Duke Street, Suite 650, Alexandria, VA 22314-3489
15516781                   5.11 Tactical, Inc., 62789 Collection Center Dr., Chicago, IL 60693-0627
15516783                   American Consulate, GieBener Str. 30, Frankfurt, Germany 60435, GERMANY
15516785                   Atlanco-Tru-Spec, P.O. Box 746267, Atlanta, GA 30374-6267
15516786                   Badger Sport, P.O. Box 1036, Charlotte, NC 28201-1036
15516788               +   Belleville Boot Company, P.O. Box 205157, Dallas, TX 75320-5157
15516789               +   Bill Page Plaza, LLC, 6715 Arlington Blvd., Falls Church, VA 22042-2728
15516790                   Blue Generation, The CIT Group, P.O. Box 1036, Charlotte, NC 28201-1036
15516791                   Bureau of Engraving and Print, 301 14th St., SW, Washington, DC 20228-0001
15516793               +   City Ocean International Inc., 1350 Valley Vista Dr., Diamond Bar, CA 91765-3910
15516794                   Cobmex Apparel, Inc., 19 Denison St., Markham, Ontario L3R 1B5, CANADA
15516796               +   Core Business Solutions, Inc., 208 S. 4th St., Suite 7, P.O. Box 631, Lewisburg, PA 17837-0631
15516797               +   County of Henrico, VA, School Nutrition Services, 3751A Nine Mile Rd., Henrico, VA 23223-4830
15516800              #+   DHL Express USA, Inc., 16416 Northchase Dr., Houston, TX 77060-3309
15516801               +   DLA Aviation, NASC Commodities Division, 8000 Jefferson Davis Hwy., Richmond, VA 23297-5002
15516802                   DLA Land and Maritime, LSO Combat Vehicles & Armament, P.O. Box 3990, Columbus, OH 43218-3990
15516803                   DLA Land and Maritime, Land Supply Chain Esoc Buys, P.O. Box 3990, Columbus, OH 43218-3990
15516804                   DLA Troop Support, C & T Supply Chain, 700 Robbins Ave., Philadelphia, PA 19111-5096
15516805                   DLA Troop Support, Construction & Equipment, 700 Robbins Ave., Philadelphia, PA 19111-5096
15516798               +   Danville Municipal Utilities, 49 N. Wayne St., Suite 110, Danville, IN 46122-1322
15516799               +   David C. Spellman, Esq., Buchalter PC, 1420 Fifth Ave., Suite 3100, Seattle, WA 98101-1337
15516809               +   Falcon Path, L.L.C., 7837 Martin Way, Suite B103, Olympia, WA 98516-5731
15516810               +   First Tactical, LLC, 4300 Spyres Way, Modesto, CA 95356-9259
15516811                   Gold Creek Properties, LLC, 21351 Gentry Dr., Suite 130, Sterling, VA 20166-8511
15516813               +   Gwinnett County Public Schools, 437 Old Peachtree Rd., Suwanee, GA 30024-2978
15516814                   HH Brown Work & Outdoor Group, P.O. Box 26802, New York, NY 10087-6802
15516815               +   Honeywell First Responder, 7976 Collections Center Dr., Chicago, IL 60693-0079
15516816               +   Indiana Alarm, 8727 Commerce Park Pl., Suite 1, Indianapolis, IN 46268-3132
15516817                   Kroll International, LLC, P.O. Box 72529, Cleveland, OH 44192-0002
15516818               +   Loudoun Computer Help, Ryan Zmuda, P.O. Box 123, Leesburg, VA 20178-0123
15516820                   M&T Bank, Attn: Office of Gen. Counsel, One M&T Plaza, Buffalo, NY 14203-0000
15516822              +    MSA Safety Sales, LLC, Sierra Monitor, 1991 Tarob Ct., Milpitas, CA 95035-6840
15516824             ++    PNC BANK RETAIL LENDING, P O BOX 94982, CLEVELAND OH 44101-4982 address filed with court:, PNC Bank, M.S.
                           P5-PCLC-01-M, 2730 Liberty Ave., Pittsburgh, PA 15222-0000
15516823                   Pentagon Force Protection Agen, 4800 Mark Center Dr., Suite 09F09, Alexandria, VA 22350-3400
15516825                   S&S Activewear, LLC, Lockbox #821325, 525 Fellowship Rd., Suite 330, Mount Laurel, NJ 08054-3415
15516826             ++    SANMAR CORP, 22833 SE BLACK NUGGET RD, STE 130, ISSAQUAH WA 98029-3621 address filed with court:, Sanmar
                           Corporation, P.O. Box 643693, Cincinnati, OH 45264-3693
15516827               +   Texas Dept of Criminal Justice, P.O. Box 4018, Huntsville, TX 77342-4018
15516828                   Timberland, VF Outdoors, Inc., 32842 Collection Center Dr., Chicago, IL 60693-0328
15516829               +   Trimark Corporation, Attn: Mabel C. Barrios, 6231 Leesburg Pike, Suite 100, Falls Church, VA 22044-2100
      Case 20-12535-BFK                     Doc 17 Filed 11/20/20 Entered 11/21/20 00:16:49                                             Desc Imaged
                                                 Certificate of Notice Page 5 of 6
District/off: 0422-9                                                  User: palaciosl                                                            Page 2 of 3
Date Rcvd: Nov 18, 2020                                               Form ID: 309F2                                                           Total Noticed: 66
15516830               + U.S. Small Business Admin., 14925 Kingsport Rd., Fort Worth, TX 76155-2243
15516833                 US Army Corps of Engineers, 4155 Clay St., Vicksburg, MS 39183-3435
15516832               + United Health Care, 6101 Executive Blvd., Suite 120, Rockville, MD 20852-3907
15516836               + VF Imagewear, Horace Small, 545 Marriot Dr., Nashville, TN 37214-5077
15516834               + Vectren Energy, 1335 E. Dayton Yellow Springs, Fairborn, OH 45324-6349
15516837               + Washington Gas, P.O. Box 13099, Reading, PA 19612-3099
15516838               + Weiwei Jian, 20904 Butterwood Falls Ter., Sterling, VA 20165-2401
15516839                 Yangzhou Putian Shoemaking, #1 Zhennan Rd. Linze, Gayou Jiangsu 225621 China PR, CHINA

TOTAL: 50

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: sramsdell@tbrclaw.com
                                                                                        Nov 19 2020 02:52:00      Steven B. Ramsdell, Tyler, Bartl & Ramsdell,
                                                                                                                  P.L.C., 300 N. Washington St., Suite 310,
                                                                                                                  Alexandria, VA 22314
15516782               + Email/Text: amscbankruptcy@adt.com
                                                                                        Nov 19 2020 02:54:00      ADT Security Services, 3190 S. Vaughn Way,
                                                                                                                  Aurora, CO 80014-3512
15516784                  Email/Text: g17768@att.com
                                                                                        Nov 19 2020 02:53:00      AT&T, P.O. Box 5014, Carol Stream, IL
                                                                                                                  60197-5014
15516787                  Email/Text: bankruptcy@bbandt.com
                                                                                        Nov 19 2020 02:53:00      BB&T, P.O. Box 580050, Charlotte, NC
                                                                                                                  28258-0050
15516792                  Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Nov 19 2020 03:00:42      Capital One, P.O. Box 71083, Charlotte, NC
                                                                                                                  28272-1083
15516795                  Email/Text: documentfiling@lciinc.com
                                                                                        Nov 19 2020 02:53:00      Comcast, P.O. Box 3005, Southeastern, PA
                                                                                                                  19398-3005
15516806                  Email/Text: DEbankruptcy@domenergy.com
                                                                                        Nov 19 2020 02:53:00      Dominion Energy, P.O. Box 26543, Richmond,
                                                                                                                  VA 23290-0001
15516807                  Email/Text: jshort@echo.com
                                                                                        Nov 19 2020 02:53:00      Echo Global Logistics, 22168 Network Pl.,
                                                                                                                  Chicago, IL 60673-1221
15516808               + Email/Text: mlurio@luriolaw.com
                                                                                        Nov 19 2020 02:54:00      Elbeco, Inc., P.O. Box 13099, Reading, PA
                                                                                                                  19612-3099
15516812               + Email/Text: tceb@gwinnettcounty.com
                                                                                        Nov 19 2020 02:53:00      Gwinett County, GA, 75 Langley Dr., 2nd Floor
                                                                                                                  West, Room 2W664, Lawrenceville, GA
                                                                                                                  30046-6936
15517140                  Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Nov 19 2020 02:53:00      Internal Revenue Service, P.O. Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
15516821                  Email/Text: camanagement@mtb.com
                                                                                        Nov 19 2020 02:53:00      M&T Bank, 1861 Wiehle Ave., Suite 100, Reston,
                                                                                                                  VA 20190-0000
15516819                  Email/Text: camanagement@mtb.com
                                                                                        Nov 19 2020 02:53:00      M&T Bank, P.O. Box 62146, Baltimore, MD
                                                                                                                  21264-2146
15516824                  Email/Text: Bankruptcy.Notices@pnc.com
                                                                                        Nov 19 2020 02:53:00      PNC Bank, M.S. P5-PCLC-01-M, 2730 Liberty
                                                                                                                  Ave., Pittsburgh, PA 15222-0000
15517141                  Email/Text: atlreorg@sec.gov
                                                                                        Nov 19 2020 02:53:00      U.S. Securities and Exchange Commission, Office
                                                                                                                  of Reorganization, 950 East Paces Ferry Road,
                                                                                                                  N.E., Suite 900, Atlanta, GA 30326-1382
15516831               + Email/Text: accounts.receivable@uline.com
                                                                                        Nov 19 2020 02:54:00      Uline, 2200 S. Lakeside Dr., Waukegan, IL
                                                                                                                  60085-8311
15516835                  Email/Text: wfmelectronicbankruptcynotifications@verizonwireless.com
                                                                                   Nov 19 2020 02:53:00           Verizon, P.O. Box 15124, Albany, NY
                                                                                                                  12212-5124

TOTAL: 17
       Case 20-12535-BFK                  Doc 17 Filed 11/20/20 Entered 11/21/20 00:16:49                                        Desc Imaged
                                               Certificate of Notice Page 6 of 6
District/off: 0422-9                                                User: palaciosl                                                       Page 3 of 3
Date Rcvd: Nov 18, 2020                                             Form ID: 309F2                                                      Total Noticed: 66

                                                     BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 20, 2020                                         Signature:            /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 18, 2020 at the address(es) listed
below:
Name                             Email Address
Jack Frankel
                                 on behalf of U.S. Trustee John P. Fitzgerald III jack.i.frankel@usdoj.gov,
                                 USTPRegion04.ax.ecf@usdoj.gov;paula.f.blades@usdoj.gov

John P. Fitzgerald, III
                                 ustpregion04.ax.ecf@usdoj.gov

Jolene E. Wee
                                 jwee@jw-infinity.com

Steven B. Ramsdell
                                 on behalf of Debtor Unimex Corporation sramsdell@tbrclaw.com asemerjian@tbrclaw.com


TOTAL: 4
